— Appeal by the defendant Michael Bryant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered December 22, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Appeal by defendant Juan Alicea from a judgment of the same court, rendered August 15, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgments affirmed.
Viewing the evidence presented at the defendants’ joint trial in the light most favorable to the People (see, People v Benzinger, 36 NY2d 29, 32), each defendant’s guilt of robbery in the second degree (acting in concert) was established beyond a reasonable doubt. Although the court refused to charge certain language requested by the defendants, we find that the charge contained the substance of the request and that, as a whole, it conveyed the appropriate rules of law (see, People v Hall, 82 AD2d 838; People v Rivera, 108 AD2d 829, 830).
The defendants’ further objection to the charge as boring, repetitive and confusing is unpreserved for our review in the absence of such an objection before the trial court (CPL 470.05 [2]), and is unpersuasive in any event. The claim that the jury was confused is belied by their verdict which was based on an entirely reasonable view of the evidence.
We have examined the defendants’ remaining contentions, including the defendant Bryant’s claim that his sentence was illegal and excessive, and find them to be either unpreserved or without merit. Lazer, J. P., Thompson, Lawrence and Fiber, JJ., concur.